Exhibit 10.18.13

 

AMENDMENT TO

OLD DOMINION FREIGHT LINE, INC.

DIRECTOR PHANTOM STOCK AWARD AGREEMENT

 

THIS AMENDMENT (the “Amendment”) is made effective as of the 16th day of
December, 2019 (the “Effective Date”), between Old Dominion Freight Line, Inc.,
a Virginia corporation (the “Company”), and _________________ (the
“Participant”) to amend the Director Phantom Stock Award Agreement(s) under the
Old Dominion Freight Line, Inc. Director Phantom Stock Plan identified on
Schedule A, to the extent indicated on Schedule A.

R E C I T A L S:

 

WHEREAS, the Company maintains the Old Dominion Freight Line, Inc. Director
Phantom Stock Plan, as amended (the “Director Plan”), pursuant to which the
Company has granted phantom stock awards subject to the Director Phantom Stock
Award Agreement(s) as identified by grant year on Schedule A attached hereto
(each, an “Award Agreement,” and collectively, the “Award Agreements”); and

WHEREAS, the Company’s Board of Directors (the “Board”) amended and restated the
Director Plan (the “Amended Director Plan”) through December 16, 2019 (the
“Amendment Date”) to provide for stock settlement of awards for current
directors; and

WHEREAS, to the extent provided in Schedule A, the Company and Participant
desire to amend the Award Agreement(s), as permitted by Section 9.2 thereof,
pursuant to the terms set forth herein.

A G R E E M E N T

 

NOW, THEREFORE, effective as of the Effective Date, the Award Agreement(s)
identified on Schedule A attached hereto as being subject to this Amendment
shall be and hereby are amended as follows.  Terms not defined in this Amendment
shall have the meaning given to such term in the Award Agreement and/or Amended
Director Plan, as applicable.

1.Amendment to Article 4 (Settlement of Award), Article 8 (Dividend Equivalents)
and Section 9.6.  

a.Section 4.1 of the Award Agreement is hereby amended and restated in its
entirety to provide for the stock settlement of the Award, as follows:

4.1  General Settlement Terms.  If the Award is vested on the Settlement Date
and is not otherwise forfeited pursuant to ARTICLE 3, the Award shall become
payable as of the Settlement Date.  The Settlement Date shall be the date of the
Participant’s termination of service as a Director for any reason (including but
in no way limited to termination of service due to death or Total Disability),
provided, however, that any such termination of service shall also constitute a
“separation from service”

 



--------------------------------------------------------------------------------

under Code Section 409A.  On and after the Amendment Date, no cash shall be
issued pursuant to this Agreement, and payments made under this Agreement to the
Participant, if any, shall be made solely in shares of Common Stock.  On the
Settlement Date, the Participant shall be entitled to receive one (1) share of
Common Stock issued under the 2016 Plan for each share of Phantom Stock subject
to the Award that had vested as of the Settlement Date, less required
withholding, if any.  Subject to the provisions of the Plan, the shares of
Common Stock to be paid to the Participant hereunder, if any, shall be paid to
the Participant in twenty-four substantially equal monthly installments
commencing as of (or as soon as practicable following) the first day of the
calendar month next following the Settlement Date.  The Company retains the
authority to establish such settlement and related procedures as it deems
necessary to facilitate administration of the Plan and this Agreement, subject
to any Code Section 409A considerations.  In the event an amount becomes payable
pursuant to this ARTICLE 4 on account of the Participant’s termination of
service due to death, or the Participant becomes entitled to receive an amount
pursuant to this ARTICLE 4 and he or she dies prior to receiving any or all of
the amounts to which he or she is due, then the amounts payable pursuant to this
ARTICLE 4 shall be made to the beneficiary or beneficiaries (which may include
individuals, trusts or other legal entities) designated by the Participant on a
form acceptable to the Plan Administrator and filed with the Plan Administrator
prior to his or her death (the “Beneficiary Designation Form”). If the
Participant fails to designate a beneficiary or fails to file the Beneficiary
Designation Form with the Plan Administrator prior to his or her death, such
amounts shall be made to his or her estate. If a named beneficiary entitled to
receive payments pursuant to the Beneficiary Designation Form dies at a time
when additional payments still remain to be paid, then such remaining payments
shall be paid to the other primary beneficiary or beneficiaries named by the
Participant who shall then be living or in existence, if any; otherwise to the
contingent beneficiary or beneficiaries named by the Participant who shall then
be living or in existence, if any; otherwise to the estate of the Participant.

b.A new Section 4.3 of the Award Agreement is hereby added as follows:

4.3  Fractional Shares.  The Award shall be payable in whole shares of Common
Stock.  Fractional shares shall not be issuable hereunder, and unless the
Administrator determines otherwise, any such fractional share shall be
disregarded.

 

c.A new Section 4.4 of the Award Agreement is hereby added as follows:

4.4Withholding. The Company shall have the right to deduct from payment of the
Award any taxes required by law to be withheld from the Participant with respect
to such payment. Without limiting the effect of

 

2

 



--------------------------------------------------------------------------------

the foregoing, the settlement of the Award in shares of Common Stock, if any,
shall be subject to the withholding provisions of the 2016 Plan and the
Administrator (or its designee) shall have the authority to establish rules,
practices and procedures to facilitate such withholding obligations (including
but not limited to requiring net withholding procedures as provided under the
2016 Plan).

 

d.A new Section 4.5 of the Award Agreement is hereby added as follows:

4.5Compliance with 2016 Plan. Any shares of Common Stock issued in settlement of
the Award shall be issued solely under the 2016 Plan and shall be subject to the
terms and conditions of the 2016 Plan, the Plan and this Agreement.

 

e.Article 8 (Dividend Equivalents) of the Award Agreement is hereby deleted in
its entirety and reserved.  The Participant hereby acknowledges that he or she
shall have no rights to dividend equivalents and agrees that he or she has no
right to the payment of any past, present or future dividends or dividend
equivalents in connection with the grant of the Award.

f.Section 9.6 of the Award Agreement is hereby amended and restated in its
entirety as follows: “The Participant shall not have any rights of a shareholder
solely due to the grant of the Award.”

2.Representations and Warranties of the Participant.  The Participant represents
and warrants to the Company that:

a.Agrees to Terms of the Amended Director Plan and Amendment.  The Participant
has received a copy of the Amended Director Plan, which is attached hereto as an
Exhibit, has read and understands the terms of the Amended Director Plan and the
Award Agreement, as amended by this Amendment, and agrees to be bound by their
terms and conditions.

b.Access to Information.  The Participant has had access to all information
regarding the Company and its present and prospective business, assets,
liabilities and financial condition that the Participant reasonably considers
important in connection with the Award and this Amendment, and the Participant
has had ample opportunity to ask questions of the Company’s representatives
concerning such matters.

c.Understanding of Risks.  The Participant is fully aware (i) of the highly
speculative nature of the future value of the shares of Common Stock, which
value may increase or decrease following the date hereof; (ii) that the Company
makes no representations as to the value of the Award and that the ultimate
value of the Award following Amendment hereby may be greater or less than the
value prior to Amendment; (iii) that the Company makes no representations
regarding the Company’s prospects; (iv) of the qualifications and backgrounds of
the management of the Company; and (v) of the tax consequences of

 

3

 



--------------------------------------------------------------------------------

participating in the Amended Director Plan and the Award Agreement, as amended
by this Amendment.  The Participant acknowledges he or she has been advised to
consult with his or her personal financial and tax advisors regarding the
Amended Director Plan and this Amendment.

d.Tax Consequences.  The Company has made no warranties or representations to
the Participant with respect to the tax consequences (including, but not limited
to, income or excise tax consequences) related to the transactions contemplated
by this Amendment, and the Participant is in no manner relying on the Company or
its representatives for an assessment of such tax consequences.  The Participant
acknowledges that he or she has been advised that he or she should consult with
his or her own attorney, accountant and/or tax advisor regarding the decision to
enter into this Amendment and the consequences thereof.  The Participant also
acknowledges that the Company has no responsibility to take or refrain from
taking any actions in order to achieve a certain tax result for the
Participant.  

e.Representations and Warranties of the Award Agreement.  The Participant hereby
acknowledges that his or her representations and warranties provided in the
Award Agreement remain true and accurate, except as modified by the
representations and warranties above.

3.Waiver and Release.  The Participant hereby knowingly and voluntarily releases
and forever discharges the Company and its affiliates, officers, directors,
employees, agents and representatives and the heirs, predecessors, successors
and assigns of all of the foregoing from any and all claims, actions, causes of
action or other liability, whether known or unknown, contingent or fixed,
arising out of or in any way related to the grant, ownership, vesting,
applicable tax treatment and/or forfeiture and termination of the Award (or the
shares of Common Stock underlying the Award to the extent stock-settled),
including, without limitation, any claims under the 2016 Plan, the Amended
Director Plan or the Award Agreement, as amended by this Amendment.  The parties
hereto agree that this Amendment, including the waiver and release contained in
this Section 3, is a compromise of claims and shall not be construed as an
admission of liability by any party.

4.Consideration.  The parties hereto acknowledge that this Amendment is
supported by good and valid consideration, the receipt and sufficiency of which
consideration is hereby acknowledged.

5.Miscellaneous. Other than as set forth herein, the terms and conditions of the
Award Agreement shall remain in full force and effect. This Amendment may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.  The parties hereto agree to execute such further instruments and to
take such further action as may be reasonably necessary to carry out the
purposes and intent of this Amendment.

6.Governing Law.  The validity, performance, construction, and effect of this
Amendment shall be governed by and construed in accordance with the laws of the
State of North Carolina without regard to conflict of laws thereof, except as
superseded by applicable federal law.  Any action, special proceeding or other
proceeding with respect to this Amendment shall be brought

 

4

 



--------------------------------------------------------------------------------

exclusively in the federal or state courts of the State of North Carolina, and
by execution and delivery of this Agreement, the Participant and the Company
irrevocably consent to the exclusive jurisdiction of those courts and the
Participant hereby submits to personal jurisdiction in the State of North
Carolina.  The Participant and the Company irrevocably waive any objection,
including any objection based on the lack of jurisdiction, improper venue or
forum non conveniens, which either may now or hereafter have to the bringing of
any action or proceeding in such jurisdiction in respect to this Amendment or
any transaction related hereto.

 

[Signature page follows.]

 

5

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed by the Company and the
Participant as of the Effective Date.

OLD DOMINION FREIGHT LINE, INC.

 

By:

Name:

Title:

 

 

PARTICIPANT

 

 

 

Name: ________________________

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

SCHEDULE A

 

Award Agreements

 

Please mark one (1) column for each grant.

 

Grant Year

I hereby irrevocably consent to receive any benefits to which I am entitled
under the Award Agreement identified above in the form of shares of Common Stock
and agree to be bound by the terms of the Amendment in all respects.

(Check below, if yes)

I hereby irrevocably DO NOT consent to receive any benefits to which I am
entitled under the Award Agreement identified above in the form of shares of
Common Stock.  By not consenting, any benefits to which I am entitled under the
Award Agreement shall continue to be settled in cash and governed by the Award
Agreement without regard to the Amendment.

(Check below, if yes)

20[__]

☐

☐

20[__]

☐

☐

20[__]

☐

☐

20[__]

☐

☐

20[__]

☐

☐

 

 

 




 



--------------------------------------------------------------------------------

EXHIBIT

 

OLD DOMINION FREIGHT LINE, INC.

DIRECTOR PHANTOM STOCK PLAN,
AS AMENDED AND RESTATED THROUGH DECEMBER 16, 2019

 

[See attached]

 

 

 

